Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 17, 2018

The Court of Appeals hereby passes the following order:

A18A1706. SHIRLEEN BLUE-BANKS v. BOARD OF REVIEW LABOR
    BOARD.

      Shirleen Blue-Banks filed this direct appeal from the superior court’s order
affirming the decision of the Board of Review of the Georgia Department of Labor
that denied her claim for unemployment benefits. Under OCGA § 5-6-35 (a) (1),
however, a party seeking to appeal a superior court decision reviewing a state agency
ruling must be initiated by filing an application for discretionary review. See Dunlap
v. City of Atlanta, 272 Ga. 523, 524 (531 SE2d 702) (2000). Blue-Banks’s failure to
follow the requisite appellate procedure deprives us of jurisdiction over this appeal,
which is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/17/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.